Citation Nr: 1502177	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-27 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision prepared by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), and issued by the Nashville, Tennessee RO.

The Veteran testified at a Travel Board hearing before the undersigned in July 2009.  A transcript of that hearing has been associated with the claims file.

In a January 2012 decision, the Board denied the Veteran's claim.  In September 2013, the Veteran was issued a letter informing him of the decision made by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and advising him that the Board may have applied an invalidated rule relating to the duties of the undersigned at his July 2009 Board hearing.  The Veteran was informed that he had the option of requesting that the Board vacate the January 2012 decision and issue a new one in its place after he was afforded another hearing.  

In October 2013, the Veteran expressed his desire to have the January 2012 Board decision vacated and indicated that he would like to be afforded a new Board hearing in Washington, DC.  However, in the Veteran's representative's November 2014 Post-Remand Brief, it was noted that the Veteran no longer wished to have a Board hearing in this matter.  As such, the hearing request is considered withdrawn and the Board may proceed with the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the November 2014 Post-Remand Brief, the Veteran, through his representative, indicated that his service-connected left knee tendonitis had worsened since the most recent VA examination was conducted in February 2010.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the November 2014 statement indicating an increase in the severity of the Veteran's symptoms since the prior VA examination is enough to require a new VA examination.  As such, a remand for a new VA examination is in order.

Because the Veteran receives treatment for his left knee tendonitis through VA and the most recent treatment records in the claims file are dated in April 2011, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from April 2011 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected left knee tendonitis.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging tests (MRIs) should be conducted. 

All ranges of motion of the left knee should be tested and reported in degrees. 

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss. 

The examiner must also note the degree(s) of additional range of motion loss, or favorable or unfavorable ankylosis, due to pain on use and during flare-ups. 

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the left knee, the examiner should express the degree of additional range of motion loss, or favorable or unfavorable ankylosis, due to any weakened movement, excess fatigability, or incoordination. 

The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the knees and, if so, its severity.

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental Statement of the Case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




